Dismissed and Memorandum Opinion filed August 4, 2005








Dismissed and Memorandum Opinion filed August 4, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00653-CR
NO.
14-05-00654-CR
____________
 
SHAWN CHRISTOPHER LUSTER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause Nos. 1014951
& 1008920
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offenses of theft of
service and forgery of a financial instrument. 
In accordance with the terms of plea bargain agreements with the State,
the trial court sentenced appellant on June 7, 2005, to confinement for two years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed pro se notices of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 4, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).